       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 WHITECAP MOUNTAIN RECREATION, INC.,
 PENOKEE SKIING COMPANY, LLC, and
 PENOKEE HOLDING COMPANY, LLC,
                                                                   OPINION and ORDER
                              Plaintiffs,
        v.
                                                                        20-cv-424-jdp
 AXIS SURPLUS INSURANCE COMPANY,

                              Defendant.


       Plaintiffs own a ski resort that was heavily damaged by a fire in January 2019. The

resort had been insured by defendant AXIS Surplus Insurance Company. But plaintiffs had

stopped paying premiums months before the fire and declined to renew the policy. AXIS

notified plaintiffs that the policy would be canceled for nonpayment on December 20, 2018;

the policy term expired the next day, December 21. Plaintiffs contend that AXIS’s notice of

cancellation was ineffective, and they are thus entitled to a statutory right of automatic renewal

under Wis. Stat. § 631.36(4), which would extend coverage to the date of the fire.

       Both sides move for summary judgment. Dkt. 23 and Dkt. 26. The Wisconsin

Insurance Code, Wis. Stat. Chs. 600–655, protects insureds in many ways, including by

specifying the manner in which policies may be cancelled and sometimes requiring notice of

nonrenewal. But the statutory right of automatic renewal does not apply to surplus lines

insurers like AXIS. And even if it did, plaintiffs here resolutely declined to pay their premiums

and ignored all efforts by their agent to reinstate or renew their policy. AXIS’s cancellation
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 2 of 10




notice was effective December 30; plaintiffs did not have coverage under the policy for the

January fire. The court will grant AXIS’s motion, deny plaintiffs’ motion, and close this case.1



                                    UNDISPUTED FACTS

       Plaintiff Whitecap Mountain Recreation, Inc. owns and operates a ski resort in Upson,

Wisconsin. Plaintiffs Penokee Skiing Company, LLC and Penokee Holding Company, LLC

acquired control of Whitecap in mid-2018. David Dziuban, a member and co-owner of

Penokee Skiing, began running the resort around this time. The court will refer to the plaintiffs

collectively as “Whitecap.”

       Defendant AXIS Surplus Insurance Company had provided Whitecap with commercial

property insurance since 2012. The term of the policy at issue was December 21, 2017, to

December 21, 2018. Whitecap was represented in its relationship with AXIS by a retail agent,

Anna Mark, who worked for USI Insurance Group (which isn’t a party to this lawsuit). A retail

agent represents the insured, not the insurer, working to secure and maintain insurance on her

client’s behalf, including assisting the client with insurance applications.

       Mark had arranged for Whitecap to pay its premiums through a premium finance

company, AFCO (which also isn’t a party). AFCO would pay a full-year premium to AXIS in a

lump sum, after which Whitecap was required to repay AFCO in monthly installments. (AFCO

made the lump-sum payment to AXIS through intermediaries, including USI, but that part of

the process isn’t material.)




1
 AXIS also moves to supplement its reply brief in support of its motion for summary judgment
by providing copies of several cases cited in the brief. Dkt. 52. The supplementation is
unnecessary, but it poses no prejudice to plaintiffs, so the court will grant the motion.


                                                2
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 3 of 10




       Whitecap stopped making payments to AFCO in June 2018. AFCO sent Mark a notice

of cancellation of the policy for nonpayment, which Mark sent to Dziuban on August 14, 2018.

Mark told Dziuban that Whitecap needed to make a payment to avoid cancellation of the

policy. Whitecap made a partial payment, apparently the last payment made by Whitecap

toward the policy.

       From October through December 2018, Mark communicated regularly to Whitecap

that it was in default on its payments and that it needed to reinstate and renew its insurance.

But Whitecap made no further payments and made no effort to reinstate or renew the policy.

       On November 28, Mark sent Laura Fogelson (Dziuban’s assistant, who had taken over

the insurance administration duties at Whitecap) a notice of cancellation for nonpayment from

AFCO. On December 7, Mark informed Fogelson that this was Whitecap’s last chance, and

that Mark would be forced to process the cancellation if payment were not made by December

10. But Dziuban resolutely refused to make further payments.

       On December 20, AXIS sent a notice of cancellation to Whitecap through Mark,

indicating that Whitecap’s coverage had been cancelled effective October 13, 2018. Dziuban

dictated a response, which he directed Fogelson to send to Mark:

              The problem is we don’t owe any of this money if it is related to
              the old company and the dead owners. Going forward, we are not
              paying for debts that Penokee Skiing never incur[r]ed. That is like
              asking you to pay for a policy you never took out on a property
              you never owned and it makes no sense and is fiscally negligent.

Dkt. 35-34, at 1.

       The policy term expired on December 21, 2018. The lodge at the ski resort was

destroyed by fire on January 18 and 19, 2019. Whitecap notified AXIS of the loss the following

day, and then submitted a proof of loss estimating that it would cost $5 million to rebuild the


                                              3
        Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 4 of 10




lodge. AXIS denied coverage; Whitecap filed suit in Iron County Circuit Court; AXIS removed

the case to this court.

       This court has jurisdiction over the case under 28 U.S.C. § 1332 because the parties are

diverse in citizenship and more than $75,000 is in controversy.



                                           ANALYSIS

       Summary judgment is appropriate if the moving party shows that there is no genuine

dispute of material fact and that the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). On cross-motions for summary judgment, the court evaluates each motion

separately, construing the facts and drawing all reasonable inferences from those facts in favor

of the nonmovant. Wis. Cent., Ltd. v. Shannon, 539 F.3d 751, 756 (7th Cir. 2008). In this case,

the facts are undisputed and the case turns on interpretation of the policy and on Wisconsin

law governing insurance policy cancellation and nonrenewal.

       Insurance policies are contracts, to which general principles of contract law apply. But

Wisconsin law includes certain principles designed to protect the insured. The court must

interpret policy language “to give effect to the intent of the parties,” using the language’s “plain

and ordinary meaning, as understood by a reasonable person in the position of the insured.”

Phillips v. Parmelee, 2013 WI 105, ¶ 12, 351 Wis. 2d 758, 840 N.W.2d 713.

       Policy renewals are regulated by the Wisconsin Insurance Code. Wisconsin gives most

insureds the right to renew a policy unless advance notice is given of the insurer’s intent not to

renew. The pertinent statutory subsection provides:

               [A] policyholder has a right to have the policy renewed, on the
               terms then being applied by the insurer to similar risks, for an
               additional period of time equivalent to the expiring term if the
               agreed term is one year or less, or for one year if the agreed term

                                                 4
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 5 of 10




               is longer than one year, unless at least 60 days prior to the date
               of expiration provided in the policy a notice of intention not to
               renew the policy beyond the agreed expiration date is mailed or
               delivered to the policyholder, or with respect to failure timely to
               pay a renewal premium a notice is given, not more than 75 days
               nor less than 10 days prior to the due date of the premium, which
               states clearly the effect of nonpayment of premium by the due
               date.

Wis. Stat. § 631.36(4)(a). The purpose of this provision is to prevent an insurer from surprising

an insured with a last-minute decision not to renew a policy, leaving the insured without time

to secure alternative coverage. Magyar v. Wis. Health Care Liab. Ins. Plan, 2001 WI 41, ¶ 14,

242 Wis. 2d 491, 502, 625 N.W.2d 291, 295. Whitecap contends that it was entitled to

automatic renewal of its policy under Wis. Stat. § 631.36(4), which would extend its coverage

to the January fire.

A. AXIS is a surplus lines insurer; the policy was not subject to the statutory right of
   renewal

       The nonrenewal provisions of § 631.36 do not apply to AXIS, which, as a surplus lines

carrier, is not comprehensively regulated under Wisconsin’s insurance code. Wis. Stat.

§ 618.41(13)(b)(2) expressly provides that domestic surplus insurance carriers are not subject to

the non-renewal provisions in the Wisconsin insurance code. Although AXIS is not a domestic

surplus carrier, Whitecap concedes that, as a general rule, neither foreign nor domestic surplus

carriers are subject to the nonrenewal provisions in § 631.36.

       To overcome this impediment, Whitecap contends that AXIS failed to comply with the

proposal disclosure requirement in Wis. Stat. § 618.41(4), which requires that the policyholder

be informed that the agent is proposing a policy from an insurer that is not comprehensively

regulated. This violation would render the AXIS policy “illegal” under § 618.44, which would




                                               5
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 6 of 10




mean that the policy would be subject to the full requirements of the Wisconsin Insurance

Code, including the non-renewal provisions in § 631.36.

       But Whitecap raised this issue for the first time in response to AXIS’s motion for

summary judgment. Whitecap did not plead that AXIS had violated § 618.41(4), nor did

Whitecap allege that AXIS had failed to provide notice of its status as a surplus lines carrier

that was not comprehensively regulated under Wisconsin law. AXIS was not on notice that it

would have to defend such an allegation, and it was thus deprived of the opportunity to conduct

discovery on the issue by, for example, acquiring the retail agent’s proposals for previous policy

years. Whitecap’s claim that AXIS failed to comply with § 618.41(4) is forfeited. See Anderson

v. Donahoe, 699 F.3d 989, 997 (7th Cir. 2012) (“[A] plaintiff ‘may not amend his complaint

through arguments in his brief in opposition to a motion for summary judgment.’”).

       Even if not forfeited, Whitecap’s § 618.41(4) argument would fail on the merits. Mark’s

proposal to Whitecap included a “Notice of Surplus Lines Placement.” Dkt. 35-14, at 18. The

notice includes a caution that the insurer would probably not be backed up by state-sponsored

guaranty associations, but it does not include the language suggested in the form disclosure in

the appendix to the applicable section of the Wisconsin Administrative Code. Wis. Admin.

Code INS 6.17. But under the regulation, the proposal disclosure requirement falls to the agent

who proposes to place the insurance with a surplus lines carrier, in this case Mark and USI. Id.

AXIS fully complied with its statutory obligation under § 618.41(9), which required it to

“stamp” a specified surplus lines disclosure on the policy itself. Mark and USI were Whitecap’s

agent, and Whitecap makes no claim against them. The parties agree that AXIS never

communicated directly with Whitecap, so any failure by Mark or USI to provide the proposal

disclosure required under § 618.41(4) cannot be ascribed to AXIS.


                                                6
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 7 of 10




       The court concludes that AXIS did not violate § 618.41(4) and the policy is not “illegal”

under § 618.44. Thus, because AXIS is a surplus lines insurer, the right of renewal in § 631.36

did not apply to Whitecap policy, and AXIS was under no obligation to provide advance notice

of nonrenewal. The policy expired at the end of its term on December 21, 2018.

       The court’s analysis could end here, but the court will consider Whitecap’s remaining

arguments.

B. AXIS’s notice of cancellation was effective on December 30, 2018

       Even if Whitecap’s AXIS policy were one subject to the statutory right of renewal,

Whitecap would be entitled to automatic renewal only if it had maintained the policy so that

it was in effect at the end of the 2017-2018 policy year. But Whitecap failed to make premium

payments, so AXIS notified Whitecap that it had cancelled the policy on December 20, 2018.

Dkt. 35-33, at 2.

       Whitecap contends that the cancellation was ineffective under the terms of the policy.

The cancellation provision in the policy provides:

              [AXIS] may cancel this policy by mailing or delivering to
              [Whitecap] written notice of cancellation at least:

              a. 10 days before the effective date of cancellation if we cancel
                 for nonpayment of premium; or

              b. 30 days before the effective date of cancellation if we cancel
                 for any other reason.

Dkt. 24-1, at 6. The court must interpret this policy language “to give effect to the intent of

the parties,” using the language’s “plain and ordinary meaning, as understood by a reasonable

person in the position of the insured.” Phillips v. Parmelee, 2013 WI 105, ¶ 12, 351 Wis. 2d

758, 840 N.W.2d 713.




                                               7
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 8 of 10




       The cancellation notice purported to cancel the AXIS policy retroactively, as of

October 13. Dkt. 35-33, at 2. But retroactive cancellation would be contrary to the terms of

the policy, which required advance notice. If an insurer attempts to cancel an insurance policy

retroactively despite a requirement of a defined period of notice before cancellation, the policy

remains in effect from the cancellation attempt for a time equal to the required period of notice.

Benefit Trust Life Ins. Co. v. Office of the Comm’r of Ins., 142 Wis. 2d 582, 419 N.W.2d 265, 270

(1987). So the notice of cancellation was effective either on December 30, 2018, or on

January 19, 2019, depending on the reason for cancellation.

       The cancellation notice stated, “The reason for cancellation is default of payment to

Premium Finance Company.” Id. This, of course, came as no surprise to Whitecap. AFCO had

notified Whitecap of its default of payment on August 14, 2018. And from October through

November, Mark had persistently informed Whitecap of its default and the risk that its policy

would be canceled. Finally, in response to the December 20 notice of cancellation, Dziuban

unequivocally disclaimed any intent to pay Whitecap’s premiums. Nevertheless, Whitecap now

contends that the cancellation was for reasons other than nonpayment of premiums, and thus

the cancellation notice was effective only 30 days later, on January 19, 2019. Whitecap

contends that default of payment to AFCO is not the same as nonpayment of premiums.

       The court must interpret the policy from the perspective of a reasonable person in the

position of the insured. But Whitecap’s position is beyond unreasonable. Under Whitecap’s

interpretation of the policy, the policy was impervious to cancellation for nonpayment of

premiums because Whitecap had arranged to pay its premiums through AFCO, a premium

financing company. In Whitecap’s view, any cancellation was necessarily for reasons other than

nonpayment, entitling it to 30 days notice of cancellation. Whitecap disregards the fact that


                                                8
       Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 9 of 10




AFCO notified AXIS of Whitecap’s default and requested cancellation of the policy and the

return of the premium payments. AFCO, Mark, and AXIS had given Whitecap every

opportunity to maintain its insurance policy. The only reasonable interpretation of the policy

is that under these circumstances, AXIS was entitled to cancel the policy for nonpayment of

premiums, and it did so.

       The court concludes that AXIS’s notice of cancellation was delivered on December 20,

2018, and that it was effective ten days later, on December 30, 2019. So even if the AXIS

policy were one subject to the automatic right of renewal under § 631.36(4), Whitecap would

have been entitled to automatic renewal coverage only until the cancellation for nonpayment

was effective. Wis. Stat. § 631.36(4), when it applies, provides the insured with a right to

renewal, but it does not provide a right to free insurance, particularly when the insured has

disclaimed any obligation to pay the premiums.



                                          ORDER

       IT IS ORDERED that:

       1. Defendant AXIS Surplus Insurance Company’s motion to supplement its brief in
          reply, Dkt. 52, is GRANTED.

       2. AXIS’s motion for summary judgment, Dkt. 26, is GRANTED

       3. Plaintiffs Whitecap Mountain Recreation, Inc., Penokee Skiing Company, LLC, and
          Penokee Holding Company, LLC’s motion for summary judgment, Dkt. 23, is
          DENIED.




                                              9
Case: 3:20-cv-00424-jdp Document #: 60 Filed: 08/04/21 Page 10 of 10




4. The clerk of court is directed to enter judgment in favor of defendant and close this
   case.

Entered August 4, 2021.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      10
